DETAILED ACTION

Claims 1-6, 8, and 12-15 are allowed.

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a pressure-sensitive adhesive composition comprising a block copolymer having a first with a glass transition temperature of 50 oC or higher and a second block with a glass transition temperature of -10 oC or lower.  The second block comprising a cross-linkable functional group and an aromatic group derived from a copolymerizable monomer represented by Formula 1 in claim 1.  The aromatic group is not present in the first block.  The second block comprises 20 to 98 parts by weight of units derived from a (meth)acrylic acid ester monomer, 1 to 40 parts by weight of units derived from a copolymerizable monomer having the cross-linkable group, and 1 to 40 parts by weight of units derived from the copolymerizable monomer having the aromatic group.  The second block contains 1 to 25 parts by weight of groups derived from the copolymerizable monomer having the aromatic group relative to 100 parts by weight of the second block.
	Tobing et al. (US 2014/0066539) and Olsen et al. (US 6,663,978) represent the closest prior art but do not teach the invention as claimed.  While Tobing et al. discloses monomers that read on Formula 1 of instant claim 1, the examiner concedes that the reference provides no guidance that would lead one of ordinary skill in the art to construct a block copolymer wherein the block with the lower glass transition temperature contains the claimed monomers at the recited concentrations.  The examiner agrees with the applicant (see page 10 of the reply filed 29 December 2020) that the prior art does not recognize the concentration of the aromatic monomer 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787